DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Doyle on 3/01/2021.

The application has been amended as follows: 

1.	(Previously Presented)	An apparatus comprising:
first and second tanks each configured to receive and store a refrigerant under pressure;
at least one generator configured to generate electrical power based on a flow of the refrigerant between the tanks; and
a collector configured to at least one of:
 	transfer solar thermal energy to one of the tanks to heat the refrigerant in 
 	radiate thermal energy from one of the tanks into an ambient environment to cool the refrigerant in that tank;
wherein the collector comprises:
 	a larger evacuated tube; 
	multiple smaller evacuated tubes arranged within the larger evacuated tube; and
	a blackbody absorber positioned within each of the smaller evacuated tubes, each blackbody absorber comprising a heat pipe. 

2.	(Previously Presented)	The apparatus of Claim 5, wherein the collector comprises:
a larger evacuated tube; 
multiple smaller evacuated tubes arranged within the larger evacuated tube; and
a blackbody absorber positioned within each of the smaller evacuated tubes, each blackbody absorber comprising a heat pipe. 

3.	(Original)	The apparatus of Claim 1, wherein the collector is configured to increase at least one of a temperature differential and a pressure differential between the tanks based on the transfer of the solar thermal energy or the radiation of the thermal energy.



first and second tanks each configured to receive and store a refrigerant under pressure;
at least one generator configured to generate electrical power based on a flow of the refrigerant between the tanks; 
a collector configured to at least one of:
 	transfer solar thermal energy to one of the tanks to heat the refrigerant in that tank; and
 	radiate thermal energy from one of the tanks into an ambient environment to cool the refrigerant in that tank; and
first and second insulated water jackets each configured to receive and retain water, the first tank located within the first insulated water jacket, the second tank located within the second insulated water jacket. 

5.	(Original)	The apparatus of Claim 4, wherein:
the insulated water jackets are configured to receive and retain water of different temperatures to facilitate transport of the refrigerant between the tanks; and
the collector is configured to at least one of:
 	transfer the solar thermal energy to one of the water jackets in order to heat the water in that water jacket and to thereby heat the refrigerant in the associated tank; and
 	radiate the thermal energy from one of the water jackets in order to cool the water in that water jacket and to thereby cool the refrigerant in the associated tank.

6.	(Original)	The apparatus of Claim 1, wherein:
the collector comprises a first collector configured to at least one of: transfer the solar thermal energy to the first tank and radiate the thermal energy from the first tank; and
the apparatus further comprises a second collector configured to at least one of: transfer solar thermal energy to the second tank and radiate thermal energy from the second tank.

7.	(Original)	The apparatus of Claim 1, further comprising:
at least one turbine configured to turn based on the flow of the refrigerant; 
wherein the at least one generator is configured to generate the electrical power based on the turning of the at least one turbine.

8.	(Original)	The apparatus of Claim 1, further comprising:
a first piston configured to move based on the flow of the refrigerant; and
a second piston coupled to the first piston, the second piston configured to move hydraulic fluid;
wherein the at least one generator is configured to generate the electrical power based on the movement of the hydraulic fluid. 

9.	(Currently Amended)	A system comprising:
an underwater vehicle comprising a body and fins projecting from the body; 

 	first and second tanks each configured to receive and store a refrigerant under pressure;
 	at least one generator configured to generate electrical power based on a flow of the refrigerant between the tanks; and
 	a collector configured to at least one of:
 	 	transfer solar thermal energy to one of the tanks to heat the refrigerant in that tank; and
 	 	radiate thermal energy from one of the tanks into an ambient environment to cool the refrigerant in that tank;
wherein the collector comprises:
 	a larger evacuated tube; 
	multiple smaller evacuated tubes arranged within the larger evacuated tube; and
	a blackbody absorber positioned within each of the smaller evacuated tubes, each blackbody absorber comprising a heat pipe. 

10.	(Original)	The system of Claim 9, wherein the underwater vehicle further comprises wings configured to be swept forward or backward depending on whether the underwater vehicle is ascending or descending.

11.	(Currently Amended)	The system of Claim [[9]] 13, wherein the 
a larger evacuated tube; 
multiple smaller evacuated tubes arranged within the larger evacuated tube; and
a blackbody absorber positioned within each of the smaller evacuated tubes, each blackbody absorber comprising a heat pipe. 

12.	(Original)	The system of Claim 9, wherein the collector is configured to increase at least one of a temperature differential and a pressure differential between the tanks based on the transfer of the solar thermal energy or the radiation of the thermal energy.

13.	(Currently Amended)	A system comprising: 
an underwater vehicle comprising a body and fins projecting from the body; 
the underwater vehicle also comprising a power generation system, wherein the power generation system comprises:
 	first and second tanks each configured to receive and store a refrigerant under pressure;
 	at least one generator configured to generate electrical power based on a flow of the refrigerant between the tanks; 
 	a collector configured to at least one of:
 	 	transfer solar thermal energy to one of the tanks to heat the refrigerant in that tank; and
radiate thermal energy from one of the tanks into an ambient environment to cool the refrigerant in that tank; and
 	first and second insulated water jackets each configured to receive and retain water, the first tank located within the first insulated water jacket, the second tank located within the second insulated water jacket. 

14.	(Original)	The system of Claim 13, wherein:
the insulated water jackets are configured to receive and retain water of different temperatures to facilitate transport of the refrigerant between the tanks; and
the collector is configured to at least one of:
 	transfer the solar thermal energy to one of the water jackets in order to heat the water in that water jacket and to thereby heat the refrigerant in the associated tank; and
 	radiate the thermal energy from one of the water jackets in order to cool the water in that water jacket and to thereby cool the refrigerant in the associated tank.

15.	(Original)	The system of Claim 9, wherein:
the collector comprises a first collector configured to at least one of: transfer the solar thermal energy to the first tank and radiate the thermal energy from the first tank; and
the power generation system further comprises a second collector configured to at least one of: transfer solar thermal energy to the second tank and radiate thermal energy from the second tank.

16.	(Previously Presented)	A method comprising:
generating electrical power based on a flow of refrigerant between first and second tanks, each of the tanks configured to receive and store the refrigerant under pressure; and
at least one of:
 	transferring solar thermal energy to one of the tanks to heat the refrigerant in that tank; and
 	radiating thermal energy from one of the tanks into an ambient environment to cool the refrigerant in that tank;
wherein transferring the solar thermal energy or radiating the thermal energy comprises using a collector having:
 	a larger evacuated tube; 
	multiple smaller evacuated tubes arranged within the larger evacuated tube; and
	a blackbody absorber positioned within each of the smaller evacuated tubes, each blackbody absorber comprising a heat pipe. 

17.	(Previously Presented)	The method of Claim 19, wherein transferring the solar thermal energy or radiating the thermal energy comprises using a collector having:
a larger evacuated tube; 
multiple smaller evacuated tubes arranged within the larger evacuated tube; and


18.	(Original)	The method of Claim 16, wherein at least one of a temperature differential and a pressure differential between the tanks is increased based on the transfer of the solar thermal energy or the radiation of the thermal energy.

19.	(Previously Presented)	A method comprising:
generating electrical power based on a flow of refrigerant between first and second tanks, each of the tanks configured to receive and store the refrigerant under pressure; 
at least one of:
 	transferring solar thermal energy to one of the tanks to heat the refrigerant in that tank; and
 	radiating thermal energy from one of the tanks into an ambient environment to cool the refrigerant in that tank; and
receiving and retaining water in first and second insulated water jackets, the first tank located within the first insulated water jacket, the second tank located within the second insulated water jacket;
wherein at least one:
	the solar thermal energy is transferred to one of the water jackets in order to heat the water in that water jacket and to thereby heat the refrigerant in the associated tank; and
 	the thermal energy is radiated from one of the water jackets in order to cool 

20.	(Original)	The method of Claim 16, wherein:
transferring the solar thermal energy or radiating the thermal energy comprises transferring the solar thermal energy to the first tank or radiating the thermal energy from the first tank; and
the method further comprises at least one of: transferring solar thermal energy to the second tank and radiating thermal energy from the second tank.



Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
In claim 1, the recitation of “a larger evacuated tube; multiple smaller evacuated tubes arranged within the larger evacuated tube; and a blackbody absorber positioned within each of the smaller evacuated tubes, each blackbody absorber comprising a heat pipe,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 4, the recitation of “first and second insulated water jackets each 
In claim 9, the recitation of “a larger evacuated tube; multiple smaller evacuated tubes arranged within the larger evacuated tube; and a blackbody absorber positioned within each of the smaller evacuated tubes, each blackbody absorber comprising a heat pipe,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 9, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 13, the recitation of “first and second insulated water jackets each configured to receive and retain water, the first tank located within the first insulated water jacket, the second tank located within the second insulated water jacket,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 13, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is 
In claim 16, the recitation of “a larger evacuated tube; multiple smaller evacuated tubes arranged within the larger evacuated tube; and a blackbody absorber positioned within each of the smaller evacuated tubes, each blackbody absorber comprising a heat pipe,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 16, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 19, the recitation of “receiving and retaining water in first and second insulated water jackets, the first tank located within the first insulated water jacket, the second tank located within the second insulated water jacket,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 19, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.  The prior relied upon, Stephenson 4255934, teaches water jacketed first and second tanks (15) (Fig. 1), not specifically insulated.  Even if they were modified to be insulated, they are not taught as being configured to retain water and motivation to modify Stephenson to arrive at that limitation is considered insufficient, given Stephenson’s method of operation. 


All rejections are withdrawn.  
The closest prior art was cited in the Office action dated 12/24/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 



/MICKEY H FRANCE/Examiner, Art Unit 3746    


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Monday, March 15, 2021